        Case 5:21-mc-00051-gwc Document 9 Filed 08/05/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT                           2121 AUG -5 f-H 3: St.
                                      FOR THE
                                DISTRICT OF VERMONT                                         CLERK
                                                  )
                                                                                   QY         L/tvJ
                                                                                        fif PUTY CL!ffil(
INRE:                                             )
NONJUDICIAL CIVIL FORFEITURE                      )       Misc. No. 5:21-mc-00051
PROCEEDING                                        )
                                                  )


       ORDER EXTENDING TIME TO FILE COMPLAINT FOR FORFEITURE
         AND/OR TO OBTAIN INDICTMENT ALLEGING FORFEITURE

       The United States having applied to the Court, pursuant to 18 U.S.C. § 983(a)(3)(A), for

an order extending, to and through October 15, 2021, the time in which the United States may file

a complaint for forfeiture and/or obtain an indictment alleging forfeiture with respect to certain

property against which United States Customs and Border Protection ("CBP") initiated nonjudicial

civil forfeiture proceedings and to which Andrew Jones asserted an interest, to wit, $22,970.00,

more or less, in United States currency that Homeland Security Investigations ("HSI") seized from

Jones during his arrest in South Burlington, on November 5, 2020 (the "Subject Property"); and

       The United States having represented to the Court as follows:

       1. In accordance with 18 U.S.C. § 983(a)(l)(A), CBP provided written notice of its intent

           to forfeit the Subject Property to all known interested parties;

       2. On or about December 16, 2020, CBP received from Andrew Jones a claim in which

           Jones asserted an interest in the Subject Property;

       3. No other person has filed a claim to the Subject Property or asserted any interest therein

           and, pursuant to 18 U.S.C. § 983(a)(2), the time for doing so has expired;

       4. Andrew Jones has agreed and consented to the relief requested by the United States, to

           wit, an order extending, to and through October 15, 2021, the time in which the United
        Case 5:21-mc-00051-gwc Document 9 Filed 08/05/21 Page 2 of 2




            States may file a complaint for forfeiture against the Subject Property and/or obtain an

            indictment alleging that the Subject Property is subject to forfeiture; and

        The Court being expressly authorized, pursuant to 18 U.S.C. § 983(a)(3)(A), to extend,

upon agreement of the parties, the time in which the United States may file a complaint for

forfeiture against the Subject Property and/or obtain an indictment alleging that the Subject

Property is subject to forfeiture;

        IT IS HEREBY ORDERED, pursuant to 18 U.S.C. § 983(a)(3)(A), that the date by which

the United States may file a complaint for forfeiture against the Subject Property and/or obtain an

indictment alleging that the Subject Property is subject to forfeiture is extended to and through

October 15, 2021.


        Dated at Burlington, in the District of Vermont, this 5th day of August, 2021.




                                              Geoffrey W. Crawford, Chief Judge
                                              U.S. District Court




                                                  2
